PER CURIAM.*
Eric J. Davis, court-appointed counsel for Jerry Hoy, has moved for leave to withdraw from this appeal and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). A copy of counsel’s motion and brief has been sent to Hoy, but he has not filed a response. Our independent review of the brief and the record discloses no nonfrivolous issue. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.